DETAILED ACTION
Response to Amendment
1.	The amendment filed on 11/25/20 has been entered.

Claims 12 and 13 have been cancelled.

Claims 1, 3 and 14 are pending.

Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on 12/29/20 is being considered by the examiner.

Allowable Subject Matter
3.	The indicated allowability of claim 1 is withdrawn in view of the newly submitted reference(s) to Inoue et al. (“Inoue”) JP-2011066023.  Rejections based on the newly cited reference(s) follow.
Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1, 3 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mochizuki et al. (“Mochizuki”) US PG-Pub 2011/0006300 in view of Inoue (cited art).
Mochizuki discloses in Fig. 1 a method for manufacturing an oxide semiconductor device, the method comprising:  preparing an oxide semiconductor layer (e.g. element 16, ¶[0143]) of indium (In), gallium (Ga), and zinc (Zn), the oxide semiconductor layer including an active layer (¶[0144]) at a region on a surface thereof and patterning the oxide semiconductor layer by a photolithography and etching (¶[0145]).
Mochizuki teaches the method for manufacturing an oxide semiconductor device as recited in the claim. The difference between Mochizuki and the present claim is the further recited steps of making the device including, inter alia, the step of performing a laser annealing treatment. 
  Inoue’s invention is drawn towards a method of patterning an oxide semiconductor layer without using a photoresist by patterning a crystalline oxide semiconductor film obtained by forming an amorphous oxide semiconductor layer as a main component, crystallizing the component partially and removing an amorphous part of the crystallized film by etching (abstract). Inoue’s amorphous oxide semiconductor layer undergoes a laser annealing treatment including irradiating the active layer formed region with a laser beam (¶[0024]) thereby imparting an etching resistance to the active layer -- note that Applicants teach (¶¶[0016 and 0019]) that laser annealing results in imparting an etching resistance -- wherein the oxide semiconductor layer does not contain a photosensitive material -- note that, similar to Applicant’s teachings ( see ¶¶[0012, 0014 and 0018] of the specification and page 4, lines 21-23 of Applicant’s argument filed 6/16/20), Inoue’s amorphous oxide semiconductor layer is formed by sputtering (¶[0009]); thus the limitation “… does not contain a photosensitive material” is 
  Inoue’s teachings could be incorporated with Mochizuki's device which would result in the claimed invention. The motivation to combine Inoue’s teachings would be to prevent the damage of the oxide semiconductor layer and/or omit the costly and complicated photoresist process as taught by Inoue. Therefore, it would have been obvious to one skilled in art before the effective filing of the claimed invention was made to incorporate Inoue’s teachings to arrive at the claimed invention.
Re claim 3, Mochizuki discloses wherein a metal layer (e.g. element 20A/20B, Fig. 1F and ¶[0147]) is directly formed on the patterned active layer to form an electrode  pattern.  
Re claim 14, Inoue discloses ¶[0032]) wherein the etching resistance is resistance to being etched by phosphoric acid, or a mixed solution of phosphoric acid, nitric acid, and acetic acid and wherein the removal of the laser beam-unirradiated portion of the oxide semiconductor layer by etching is performed by applying the phosphoric acid, or a mixed solution of phosphoric acid, nitric acid, and acetic acid. 

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ahmed Sefer whose telephone number is (571)272-1921.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AHMED N SEFER/Primary Examiner, Art Unit 2893